                                                                                             04/24/2020
                   IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE

                             IN RE: COVID-19 PANDEMIC
                                ______________________

                                   No. ADM2020-00428
                                 ______________________


   ORDER MODIFYING SUSPENSION OF IN-PERSON COURT PROCEEDINGS
              AND FURTHER EXTENSION OF DEADLINES

          On March 13, 2020, in response to the COVID-19 pandemic, the Chief Justice of
  the Tennessee Supreme Court declared a state of emergency for the Judicial Branch of
  Tennessee government and activated a Continuity of Operations Plan for the courts of
  Tennessee. See Tenn. Const. Art. VI, § 1; Tenn. Code Ann. §§ 16-3-501 to 16-3-504
  (2009); Moore-Pennoyer v. State, 515 S.W.3d 271, 276-77 (Tenn. 2017); Tenn. Sup. Ct. R.
  49. This state of emergency constitutes a “disaster” for purposes of Tenn. Sup. Ct. R. 49
  and Tenn. Code Ann. § 28-1-116. On March 25, 2020, the Tennessee Supreme Court
  continued the suspension of in-person court proceedings and the extension of deadlines.
  Since that time, the State of Tennessee and its citizens have made progress in mitigating the
  risks associated with COVID-19 and preparing for a re-opening of various aspects of daily
  life. This includes a modification of the suspension of in-person court proceedings, with
  appropriate safeguards.

         Under the constitutional, statutory, and inherent authority of the Tennessee
  Supreme Court, the prior suspension of in-person proceedings, except for jury trials, in all
  state and local courts in Tennessee, including but not limited to municipal, juvenile,
  general sessions, trial, and appellate courts, shall be modified as set forth in this order.
  Unless otherwise noted herein, the provisions of this order shall remain in place through
  Sunday, May 31, 2020.

         1) The suspension of jury trials shall remain in effect through Friday, July 3, 2020.
  Any exceptions must be based on extraordinary circumstances and approved by the Chief
  Justice.

         2) Courts should continue to conduct as much business as possible by means other
  than in-person court proceedings. Courts are encouraged to continue and even increase
  the use of telephone, teleconferencing, email, video conferencing or other means that do
  not involve in-person contact. All of these methods should be the preferred option over
  in-person court proceedings.



Case 3:20-cv-00246-TAV-HBG Document 25-1 Filed 08/10/20 Page 1 of 5 PageID #: 104
         3) All courts within a judicial district shall continue to operate under the guidelines
  and restrictions set forth in this Court’s March 25, 2020 order until the Chief Justice has
  approved a written plan for the judicial district within which the court is located.

          The presiding judge or the designee of the presiding judge of each judicial district,
  in coordination with the designated judge or other designee of the general sessions,
  juvenile, and municipal courts within each judicial district, shall develop a comprehensive
  written plan to gradually begin conducting in-person court proceedings (other than jury
  trials) in some non-emergency matters. Each plan should contain guidelines and
  restrictions designed to minimize to the greatest extent possible the risk of the spread of
  COVID-19 from in-person court proceedings. The written plans may include different
  guidelines and restrictions for different courts or counties within a judicial district. The
  written plans should include guidelines and restrictions addressing matters including but
  not limited to admission into the courthouse, limitation of the number of persons in the
  courtroom, staggering of hearing times, management of social distancing in the courthouse
  and in the courtroom, and handling of witnesses (e.g., having witnesses remain in their
  vehicles or placing them in separate rooms). The use of personal protection such as face
  masks, as well as appropriate use of disinfectants, is encouraged in courthouses to protect
  court personnel and the public. Screening measures such as touchless thermometers and
  health questions relevant to COVID-19 may be used for entry into courthouses. However,
  factors such as availability and cost of such measures should be taken into consideration
  before inclusion as mandatory requirements in a written plan. Alternatively, a written
  plan may consist of an election to continue to operate under the guidelines and restrictions
  set forth in this Court’s March 25, 2020 order. The presiding judge or the designee of the
  presiding judge of each judicial district shall submit its written plan to the Administrative
  Office of the Courts for approval by the Chief Justice.

         4) Judges are charged with the responsibility of ensuring that core constitutional
  functions and rights are protected. Additionally, court clerks are charged with ensuring
  that court functions continue. See Tenn. Code Ann. §§ 18-1-101 (2009); 18-1-105 (Supp.
  2019). Court clerks are to work cooperatively and at the direction of the presiding judge
  of each judicial district to fulfill the clerks’ obligation to facilitate continuing court
  function. Nevertheless, all judges and court clerks should continue to minimize in-person
  contact by utilizing available technologies, including alternative means of filing,
  teleconferencing, email, and video conferencing.

         5) Any Tennessee state or local rule, criminal or civil, that impedes a judge’s or
  court clerk’s ability to utilize available technologies to limit in-person contact is suspended
  through Sunday, May 31, 2020. See, e.g., Tenn. R. Civ. P. 43.01. With respect to plea
  agreements for non-incarcerated individuals, this suspension expressly applies to those
  provisions of Tenn. R. Crim. P. 11 which otherwise would require the proceeding to be in
                                                2




Case 3:20-cv-00246-TAV-HBG Document 25-1 Filed 08/10/20 Page 2 of 5 PageID #: 105
  person in open court. See, e.g., Tenn. R. Crim. P. 11(b)(1) and (2), 11(c)(2)(A). For
  purposes of implementing procedural matters during this time, the provisions of Rule 18(c)
  of the Rules of the Tennessee Supreme Court are suspended to allow judges to issue
  general orders.

         6) Judges’ offices and court clerks’ offices may limit in-person contact with the
  public during the period of suspension, but must remain open for business. If it becomes
  necessary to restrict physical access to judges’ or court clerks’ offices during the period of
  suspension, these offices shall remain accessible by telephone, email and fax to the extent
  possible during regular business hours. If available, drop boxes should be used for
  conventionally filed documents.

          7) Deadlines set forth in court rules, statutes, ordinances, administrative rules, or
  otherwise that are set to expire during the period from Friday, March 13, 2020, through
  Sunday May 31, 2020, are hereby extended through Friday, June 5, 2020. This extension
  does not apply to deadlines set forth in the Tennessee Rules of Appellate Procedure or the
  Rules of the Tennessee Supreme Court, except as otherwise provided by the orders of this
  Court entered March 27, 2020 (Order Suspending Board of Professional Responsibility’s
  Proceedings and Extending Deadlines) (Order Regarding Continuing Legal Education),
  March 31, 2020 (Order Clarifying the Extension of Deadlines), and April 2, 2020 (Order
  Temporarily Modifying Certain Provisions of Tennessee Supreme Court Rule 7). This
  extension does not apply to deadlines set forth in pre-trial scheduling orders, but such
  deadlines remain subject to extension by the trial courts in their discretion. Statutes of
  limitations and statutes of repose that would otherwise expire during the period from
  Friday, March 13, 2020, through Sunday May 31, 2020, are hereby extended through
  Friday, June 5, 2020. See Tenn. Code Ann. § 28-1-116 (2017). Deadlines, statutes of
  limitations, and statutes of repose that are not set to expire during the period from Friday,
  March 13, 2020, through Sunday, May 31, 2020, are not extended or tolled by this order.

         8) Attorneys and judges are encouraged to utilize the “Online Notary Public Act,”
  Tenn. Code Ann. § 8-16-301, et seq., and the regulations promulgated by the Secretary of
  State at Sec. of State, Tenn. R. and Reg. 1360-07-03-.01. Additionally, Executive Order
  No. 26 issued by Governor Lee on April 9, 2020, addresses notary issues. With regard to
  court filings, declarations under penalty of perjury may be used as an alternative to a
  notary. The use of electronic signatures as provided under Rule 5B of the Tennessee
  Rules of Civil Procedure and Rules 46 and 46A of the Rules of the Tennessee Supreme
  Court is extended to any pleadings or documents to be filed or served by conventional
  means during the time that the state of emergency for the Judicial Branch remains in place.

         9) Given the increasing economic issues caused by this pandemic, no judge, clerk,
  or other court official shall take any action to effectuate an eviction, ejectment, or other
                                                3




Case 3:20-cv-00246-TAV-HBG Document 25-1 Filed 08/10/20 Page 3 of 5 PageID #: 106
  displacement from a residence during the effective dates of this order based upon the
  failure to make a rent, loan, or other similar payment absent extraordinary circumstances as
  determined by a judge in a court of competent jurisdiction. Nothing in this order affects
  the obligations, terms, or conditions for payment under existing contracts. Judges also are
  encouraged to work with court clerks and local law enforcement to develop policies
  severely limiting or eliminating any new garnishments during this time.

         10) Orders of protection and temporary injunctions that would otherwise expire
  during the period from Friday, March 13, 2020, through Sunday, May 31, 2020, are hereby
  extended through Friday, June 5, 2020.

         This order applies statewide to all courts and court clerks’ offices except
  administrative courts within the Executive Branch and federal courts and federal court
  clerks’ offices located in Tennessee.

         Under the terms of this order, the courts of Tennessee remain open, consistent with
  the Judicial Branch’s obligation to mitigate the risks associated with COVID-19. Judges
  should work with local law enforcement and other county officials to ensure that, to the
  extent possible, courthouses remain accessible to carry out essential constitutional
  functions and time-sensitive proceedings.

         This order is intended to be interpreted broadly for protection of the public from
  risks associated with COVID-19.


         It is so ORDERED.


                                                          FOR THE COURT:




                                                          _________________________
                                                          Jeffrey S. Bivins, Chief Justice



                                                          Colvka a Uwd<
                                                          ________________________
                                                          Cornelia A. Clark, Justice
                                               4




Case 3:20-cv-00246-TAV-HBG Document 25-1 Filed 08/10/20 Page 4 of 5 PageID #: 107
                                                   f/tii4.01,,.
                                                 _________________________
                                                 Sharon G. Lee, Justice


                                                 _________________________
                                                 Holly Kirby, Justice




                                                 _________________________
                                                 Roger A. Page, Justice




                                       5




Case 3:20-cv-00246-TAV-HBG Document 25-1 Filed 08/10/20 Page 5 of 5 PageID #: 108
